internal_revenue_service appeals_office watt ave sa sacramento ca date f i number release date a b uil certified mail dear department of the treasury taxpayer_identification_number person to contact tel fax tax period s ended form number this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 c of the code effective date the revocation of your exempt status was made for the following reason s sec_1 c -1 a provides that in order to be exempt as an organization described in sec_501 c an organization must be both organized and operated exclusively for one or more exempt purposes your organization ceased operations in and your sole previous activity was the non exempt activity of collecting on a note receivable and making payments to annuitants you therefore failed to establish that you were engaged primarily in activities that accomplish one or more exempt purposes and that you were not operated primarily for the benefit of private rather than public interests furthermore you have agreed to revocation of your exempt status under sec_501 c contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of revocation you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period r we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions ih notice you have waived your right to contest this determination under the declaratory_judgment provisions of sec_7428 of the code by your execution of form_906 closing_agreement concerning specific matters an executed copy of which is being sent to you under separate cover if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely ydu s appeals t earn manager nan shimizu internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations department of the treasury uil dollar_figure date date taxpayer_identification_number form tax_year s ended person to contacuid number contact numbers telephone fax manager's name id number manager's contact number response due_date certified mail- return receipt requested dear we've proposed adjustments to the amount of tax you owe for the tax_year or years listed above the enclosed report of examination explains the proposed adjustments as well as any required correction if you agree you should sign and date the enclosed form 870-e waiver_of_restrictions_on_assessment_and_collection of deficiency and acceptance of overassessment and return it to the contact person at the address listed above within calendar days from the date of this letter provide proof that you've made any required corrections enclose payment of the tax interest and penalties if you owe additional tax it's to your advantage to ay the full amount please make your check or money order payable to the united_states treasury the enclosed publication the examination process provides additional payment information_letter rev catalog number 34805n if you can't pay the full amount please call the contact person at the telephone number shown in the heading of this letter to discuss different methods of paying such as in installments if you don't enclose payment we'll bill you for any unpaid amounts publication the irs collection process is enclosed if you don't agree you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page six of the enclosed publication it also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter if you believe your disputed issue hasn't been addressed in published precedent or has been treated inconsistently by the irs you may request technical_advice if you'd like to know more about this process please contact the individual identified on the first page of this letter if you disagree with the technical_advice decision you may appeal that decision to the appeals_office as explained above if we don't hear from you within calendar days from the date of this letter we'll issue a statutory_notice_of_deficiency based on the adjustments shown in the report of examination you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time fixed by law to file a petition in a united_states court they can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34805n thank you for your cooperation enclosures report of examination form 870-e publication publication sincerely nanette m downing director eo examinations letter rev catalog number 34805n form 886a i name oftaxpayer org legend department of the treasury - internal_revenue_service explanation of items tin schedule no or exhibit year period ended 20xx 20xx 20xx org - organization name president president-2 attorney xx - date state - state president - vice president - vice president vice president-2 - vice secretary treasurer - secretary treasurer attorney - annuitants - annuitants operator - operator issue revocation whether org org continues to qualify for exemption under sec_501 c of the internal_revenue_code issue private_foundation_status whether org should be reclassified as a private_foundation making it liable for tax on undistributed_income under sec_4942 of the internal_revenue_code facts org was originally formed as org org articles of incorporation were filed for org on may 19xx the internal_revenue_service issued a determination_letter in october of 19xx recognizing org as a c public charity described in sec_509 and sec_170 a vi of the code article iv of org's articles of incorporation listed the following proposed activities the stimulation support and development of a better understanding of the disease of cancer and its effect on people within the state of state the encouragement and maintenance of exchange of ideas and methods of rehabilitation of and therapy for cancer patient sec_3 the promotion of effective counseling programs for cancer patients and their familie sec_4 the provision of essential transportation for cancer therapy patients and their familie sec_5 the provision of necessary equipment aids for cancer patients such as beds wheelchairs commodes walkers etc whenever available the dissemination of information concerning cancer and rehabilitation of cancer patients not only to cancer patients but also to physicians business and professional people and others who are in a position to assist in the rehabilitation of cancer patients and the function as a source of support and encouragement to those who must undergo cancer treatment both before and during the course of rehabilitation form 886-a rev department of the treasury- internal_revenue_service page -1- form 886a i n arne oft axpayer org department of the treasury - internal_revenue_service explanation of items tin schedule no or exhibit year period ended 20xx 20xx 20xx the state corporation commission received an amendment to the articles of incorporation on december 19xx the amendment changed the name of org to org and appointed new officers the new officers were listed as follows president - president vice president -vice-president vice president-2 -vice president and secretaryffreasurer- secretaryffreasurer the new officers were also appointed as directors and vice president-2 was also designated as the new statutory agent article iv of the articles of incorporation was amended to describe org's activities as follows the stimulation support development and perpetuation of traditional american family values the encouragement support and maintenance of non-profit organizations advancing health and health research related issues education and the arts relief of suffering etc the dissemination of information leading to an increase in the number of american families managing their social capital the promulgation of a charitable_gift_annuity program allowing families and business owners to participate in planned giving the maintenance of a donor advised account program allowing families the opportunity to establish a social legacy whereby the family can support selected charities on a continuing basis the new officers began to market charitable gift annuities through org the annuities promised tax advantages to the purchaser annuity payments to a lifetime beneficiary and any residual would go to a public charity most of the annuities were not properly secured or insured and funds raised through them were ultimately used by the officers for operating costs org relied on new investors to make payments on the annuities sold to previous investors org began to have trouble making annuity payments and in 20xx filed for chapter bankruptcy in 20xx it emerged from bankruptcy and hired attorney as general legal counsel at that time org tried to resume its prior business of offering charitable gift annuities this proved to be impossible because of the bankruptcy on its record by july of 20xx it was inevitable that org would need to be shut down since shutting down org would immediately end all annuity payments attorney volunteered to run org at no charge so that annuity payments could continue for as long as possible on july 20xx attorney was named org's president ceo statutory agent and chairman of the board as its sole director the bankruptcy resulted in a note payable from c0-1 c0-1 to org at the time of org's bankruptcy c0-1 was operated by operator and three org officers form 886-a rev department of the treasury- internal_revenue_service page -2- form 886a i n arne of taxpayer org department of the treasury - internal_revenue_service explanation of items tin schedule no or exhibit year period ended 20xx 20xx xx president vice president and secretaryrrreasurer the principal of the note was dollar_figure payments were to be made in equal installments of dollar_figurewhich included principal and interest payments were to begin on january 20xx and would occur on the 15th day of each month thereafter org has not issued any charitable gift annuities since attorney took over in 20xx since attorney's involvement org's activity was limited to receiving payments on the note payable from c0-1 org used these funds to pay annuitants bank statements canceled checks and electronic withdrawals reviewed for the 20xx year confirm that substantially_all withdrawals went to annuitants form_1 099r was issued to all annuitants who received annuity payments in 20xx org was able to provide an annuity_contract for all individuals who received a 099r c0-1 stopped making payments on the note payable in the first half of 20xx this was org's only source_of_income once payments on this note stopped org could no longer make annuity payments org has not made an annuity_payment since june of 20xx org estimates that it is still owed over dollar_figureon the note payable org does not conduct any charitable programs or activities as stated earlier the only activity that has taken place since 20xx is the collecting of payments on the c0-1 note payable and using the funds to make annuity payments org's form_990 return filed for the 20xx year reports grants and other assistance of dollar_figureon line of part ix this was supposedly a disbursement to a c entity however review of canceled checks and electronic withdrawals revealed no such charitable disbursement org incorrectly listed publicly_traded_securities with a year-end value ofdollar_figureon its 20xx form_990 return org does not hold any publicly_traded_securities the examination revealed that these are annuity and life_insurance policies these policies were not reported using their 20xx cash surrender values and as such are grossly overstated on the form_990 return the value of these policies as of december 20xx was approximatelydollar_figure the majority of these annuities are written on the annuitants the largest investor of org charitable gift annuities they invested about dollar_figure through bankruptcy it was held that these annuities could only be used to pay the annuitant family as such org cannot use these annuities to pay any other annuitants upon the death of the annuitants most of the residuum of the policies is set to go to public_charities if there are any funds left over the residuum amount dedicated to charity org will use those funds to continue annuity payments form 886-a rev department of the treasury- internal_revenue_service page -3- form 886a i name oftaxpayer department of the treasury- internal_revenue_service explanation of items tin org schedule no or exhibit year period ended xx xx xx a letter and information_document_request was sent to org on january 20xx the purpose of this letter was to obtain the value of the annuities and life_insurance policies as of december 20xx on january 20xx appointee appointee of org called and requested additional time to gather the requested information she also explained that the figure would not be much different from the december 20xx value already obtained an extension was granted until february 20xx org did provide information to show the value of some of its annuities and life_insurance policies as of december 20xx however information for all policies was not provided 20xx was the last year that org filed a return this return did not list any charitable mission or any program service accomplishments attorney confirmed that org does not currently conduct any activities he stated that he has kept org running primarily with the hopes that it may be able to resume making payments to annuitants at a future date part ill of schedule a of org's 20xx return reports public support ofdollar_figurewhich was received in the 20xx year no other sources of public support were reported on the schedule a total support is also reported asdollar_figurewhich was received in the 20xx year section c of part ill reports org's public support as law issue revocation sec_501 c of the internal_revenue_code irc exempts from federal_income_tax organizations organized and operated exclusively for religious charitable scientific testing for public safety literary educational_purposes to foster national or international amateur sports competition or for the prevention of cruelty to children or animals provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the federal tax regulations regulations provides that in order to be exempt as an organization described in sec_501 c of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1 c -1 c of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes form 886-a rev department ofthe treasury- internal_revenue_service page -4- form 886a name oftaxpayer l org department of the treasury - internal_revenue_service explanation of items tin schedule no or exhibit year period ended xx xx xx sec_1 c -1 d l ii of the regulations provides that to meet the operational_test an organization must be engaged in activities furthering public purposes rather than private interests it must not be operated for the benefit of designated individuals or the persons who created it issue private_foundation_status sec_509 of the irc provides that the term private_foundation means a domestic or foreign organization described in sec_501 c other than- an organization described in sec_170 other than clauses vii and viii an organization that normally receives more than one third of its support from contributions membership fees and gross_receipts from activities related to its charitable etc functions- subject_to certain exceptions and no more than one third of its support from gross_investment_income and unrelated_business_taxable_income less sec_511 tax from businesses acquired by the organization after june 19xx an organization that is not controlled by any disqualified persons other than foundation managers and supports organizations described in sec_509 or or sec_501 c or if they meet the tests of sec_509 and an organization organized and operated to test for public safety sec_170 and sec_509 of the irc describe an organization which normally receives a substantial part of its support from a governmental_unit or from direct or indirect_contributions from the general_public sec_509 of the irc describes an organization that normally receives no more than one-third of its support from gross_investment_income and more than one-third of its support in each tax_year from any combination of the following i gifts grants contributions or membership fees and ii gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business to the extent that gross_receipts from any person or from any bureau or similar agency of a governmental_unit do not exceed the greater of dollar_figure or percent of the organization's total support in that year form 886-a rev department of the treasury- intemal revenue service page -5- form 886a i n arne oft axpayer org department of the treasury - internal_revenue_service explanation of items tin schedule no or exhibit year period ended xx 20xx xx sec_1_170a-9 e of the regulations states that an organization is publicly supported if at least percent of its support is received from governmental units and direct or indirect_contributions from the general_public sec_1_170a-9 e i of the regulations provides that the percentage of support normally received by an organization from governmental units from contributions made directly or indirectly by the general_public or from a combination of these sources must be substantial for purposes of this subparagraph an organization will not be treated as normally receiving a substantial amount of governmental or public support unless the total amount of governmental and public support normally received equals at least percent of the total support normally received by such organization sec_1_509_a_-3 of the regulations provides if such organization also furnishes facilities or loans to persons who are not members of such class and such furnishing does not contribute importantly to the accomplishment of such organization's exempt purposes aside from the need of such organization for income or funds or the use it makes of the profits derived the support received from such furnishing will be considered 'rents' or 'interest' and therefore will be treated as 'gross investment income' within the meaning of sec_509 unless such income is included in computing the tax imposed by sec_511 sec_1_170a-9 vii b and a -3 c i of the regulations provide that an organization that has failed to qualify under b a vi or a for any two consecutive taxable years will be treated as a private_foundation as of the first day of the second consecutive taxable_year only for purposes of sec_507 sec_4940 and sec_6033 such an organization must file a form_990-pf return of private_foundation or sec_4947 nonexempt_charitable_trust treated as a private_foundation and will be liable for the net investment tax imposed by sec_4940 and if applicable the private_foundation termination_tax imposed by sec_507 for that second consecutive failed year for the succeeding years the organization will be treated as a private_foundation for all purposes sec_4942 of the irc provides that there is hereby imposed on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year sec_4942 of the irc provides that in any case in which an initial tax is imposed under subsection a on the undistributed_income_of_a_private_foundation for any taxable_year if any portion of such income remains undistributed at the close of the taxable form t rev department of the treasury- internal_revenue_service page -6- form 886a i n arne oft axpayer org department of the treasury - internal_revenue_service explanation of items tin schedule no or exhibit year period ended 20xx 20xx 20xx period there is hereby imposed a tax equal to percent of the amount remaining undistributed at such time sec_4942 of the irc provides that the term undistributed_income means with respect to any private_foundation for any taxable_year as of any time the amount by which- the distributable_amount for such taxable_year exceed sec_2 the qualifying distributions made before such time out of such distributable_amount sec_4942 of the irc provides that the term distributable_amount means with respect to any foundation for any taxable_year an amount equal to - the sum of the minimum_investment_return plus the amounts described in subsection f c reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 of the irc provides that the minimum_investment_return for any private_foundation for any taxable_year i sec_5 percent of the excess of- a the aggregate fair_market_value of all assets of the foundation other than those which are used or held for use directly in carrying out the foundation's exempt_purpose over b the acquisition_indebtedness with respect to such assets determined under sec_514 without regard to the taxable_year in which the indebtedness was incurred section of the irc provides that the term taxable_period means with respect to the undistributed_income for any taxable_year the period beginning with the first day of the taxable_year and ending on the earlier of- a the date of mailing of a notice_of_deficiency with respect to the tax imposed by subsection a under sec_6212 or b the date on which the tax imposed by subsection a is assessed taxpayer's position form 886-a rev department of the treasury- internal_revenue_service page -7- form 886a i n arne of taxpayer org issue revocation department of the treasury - internal_revenue_service explanation of items tin schedule no or exhibit year period ended 20x x 20x x 20x x org accepts and does not protest change to the revocation of exemption under sec_501 c effective january 20xx issue private_foundation_status org does not accept the government's position regarding this issue and submitted a valid protest challenging this issue org's position is that tax exempt_organizations under sec_501 c may be either a publicly_supported_organization or a private_foundation under applicable provisions of sec_509 and sec_170 to be either a publicly_supported_organization or a private_foundation under applicable provisions of sec_509 and sec_170 the organization must first be a tax exempt_organization under sec_501 c organizations that do not qualify as tax exempt under sec_501 c also do not qualify as either public or private charities under sec_509 and sec_170 as a matter of law organizations that are not tax exempt under sec_501 cannot be private_foundations under sec_509 and sec_170 organizations that are not private_foundations are not subject_to the private_foundation_excise_tax under chapter of the irc government's position issue revocation org has been inactive since attorney took over in 20xx since then org's sole activity has been to collect payments on a note payable from c0-1 and use these funds to pay annuitants this in and of itself is not a charitable purpose described in sec_501 of the code c0-1 stopped paying on the note in 20xx and because of this org has not made an annuity_payment since june of 20xx org has not conducted any activities since june of 20xx org is inactive and does not conduct any activities and therefore fails the operational_test as required by sec_1 c -1 a of the regulations org cannot be operating for c purposes if it has no activities org reported dollar_figureof grants and other assistance on its 20xx form_990 return review of canceled checks and electronic withdrawals did not reveal payments to any charities this dollar_figurecould not be confirmed to be for charitable purposes even if this could be confirmed to be a charitable disbursement it is not a substantial enough activity to prevent revocation of org's tax-exempt status org has not filed form 886-a rev department of the treasury- intemal revenue service page -8- form 886a i n arne oft axpayer org department of the treasury - internal_revenue_service explanation of items tin schedule no or exhibit year period ended 20xx 20xx 20xx a form_990 return for 20xx or 20xx because it did not have any income since early 20xx there would have been no funds for charitable disbursements since then if thedollar_figurewas for charitable distributions it would still be the only charitable disbursements made in a three year period this further demonstrates the inactivity oforg issue private_foundation_status org is not a publicly supported entity and does not qualify as a publicly supported entity described in sec_509 of the irc org failed to report all of its sources of support on schedule a specifically org did not include investment_income as part of its total support when investment_income is included in the support calculation it is clear that org fails the public support requirement see the attachment titled private_foundation_status for an explanation of how org's public support was calculated as can be seen from the calculation org's public support is only for the 2005-20xx period the public support calculation is also likely higher than what it really is figures were taken from org's previous returns to calculate public support the 20xx form_990 reported dollar_figureof direct public support on part line b the 20xx return reports dollar_figureof direct public support it is not known what generated these figures attorney stated that since he took over in 20xx org had no activities other than collecting payments from c0-1 which were used to make payments to annuitants if this statement is correct it is likely that the direct public support reported in 20xx and 20xx do not actually constitute a source which would be classified as direct public support payments from c0-1 would not constitute a source of public support org fails the public support_test and will be treated as a private_foundation as described in regulation sec_1 170a-9 f vii b and a -3 c i as a private_foundation org would be required to make distributions to accomplish a charitable purpose in 20xx org only had dollar_figureof qualifying distributions however org was required to make distributions ofdollar_figure any undistributed amount would become taxable at the end of 20xx under sec_4942 of the irc org is liable fordollar_figureof tax under sec_4942 of the irc for the 20xx year org did not file form_990 or 990-pf for the 20xx year and it is assumed there were no qualifying distributions since they were no longer operational at this point however org still held largely the same assets as it did for the 20xx year in 20xx org was required to make distributions ofdollar_figure org is liable fordollar_figureof tax under sec_4942 of the irc for the 20xx year both the 20xx and 20xx sec_4942 tax would form 886-a rev department of the treasury- internal_revenue_service page -9- form 886a i name oftaxpayer org department of the treasury - internal_revenue_service explanation of items tin schedule no or exhibit year period ended 20xx 20xx 20xx ultimately be due in 20xx see the attachments titled tax on undistributed_income to see how the tax_liability was calculated org has not distributed all of its required distributions for either the 20xx or 20xx year sec_4942 of the irc imposes a tax equal to percent of the amount of undistributed_income remaining undistributed at the close of the taxable_period remaining undistributed_income is dollar_figurefor the 20xx year and dollar_figurefor the 20xx year org must distribute this income by the end of the taxable_period or it will be subject_to the percent tax the total_tax under sec_4942 isdollar_figure conclusion issue revocation org is not organized and operated exclusively for charitable purposes as required by sec_501 c of the internal_revenue_code org's tax-exempt status should be revoked issue private_foundation_status org did not qualify as a publicly supported charity and should be a private_foundation as a private_foundation org is liable fordollar_figureof tax on undistributed_income under sec_4942 of the irc if org does not distribute the remaining undistributed_income from 20xx and 20xx they will be liable for the percent tax under b which isdollar_figure form 886-a rev department of the treasury- internal_revenue_service page -10-
